Fritz, C. J.
The material facts and the issues are briefly but completely stated in the memorandum decision of the learned trial court as follows:
“Demurrer to complaint. Plaintiff in its complaint alleges that the defendant, a foreign corporation, is guilty of public nuisance in Milwaukee county and seeks a temporary injunction restraining defendant, its agents and servants, from continuing in said alleged public nuisance.
“The issues are: (a) Does the complaint fail to state as cause of action for the reason that the facts, as alleged, are not sufficient to establish a public nuisance?
“(b) Is the plaintiff incapacitated to sue in that the relator is not a ‘private individual?’
“An examination of the complaint discloses, amongst other things, that the plaintiff by its allegations of ultimate fact in the complaint charges that the defendant is engaged in the *90perpetration of a continued and repeated public nuisance, in that particularly it engages unlicensed persons to practice optometry for its benefit; in that it unlawfully advertises that its servants possess superior qualifications to those of licensed optometrists in the community; in that its advertising is misleading and deceiving, to the detriment of that portion of the public which deals with the defendant; in that it engages in conduct likely to deceive or defraud the public. By its complaint the plaintiff does not seek to attempt to enjoin any individual from ‘practicing his profession.’
“The defendant maintains that the facts alleged in the complaint are not sufficient to constitute a public nuisance. A public nuisance is defined as the doing or the failure to do something that injuriously affects the safety, health, or morals of the public. In Wisconsin, optometry is regulated by statute to protect the health and welfare of the public. The state’s right of such regulation is under its police power. The state prohibits the -unlicensed practice of optometry under penalty. (Sec. 153.11, Stats.) It prohibits unprofessional conduct in optometry by not permitting conduct of a character likely to deceive or defraud the public. (Sec. 153.08, Stats.) It prohibits advertising that will tend to mislead or deceive the public, or advertising of superior qualifications; or to render any optometric service pursuant to such advertising. (Secs. 153.10 and 153.11, Stats.)”
The trial court overruled defendant’s demurrer to the complaint and defendant has appealed. It submits the same propositions upon which it relied below. It concedes that equity may enjoin violations of penal statutes if such violations also constitute a public nuisance, but it says that the violation alone is insufficient to establish the nuisance and the complaint does not allege any other facts essential to show the existence of a public nuisance, for example that the unlicensed individuals are in fact incompetent and harm their patrons, the public.
In State ex rel. Attorney General v. Thekan (1924), 184 Wis. 42, 198 N. W. 729, we dealt with a proposal to enjoin as a public nuisance the operation of premises where intoxicants were manufactured and sold in violation of the United *91States constitution and statutes and the Wisconsin statutes. The latter, besides prohibiting such conduct, by sec. 165.01 (22), Stats. 1923, designated it a public nuisance. We said, page 46, “Independent of the provisions of sub. (22) of sec. 165.01, in view of the public policy of the nation and of the state, the continued use of premises for the manufacture, sale, and possession of intoxicatiñg liquors contrary to law would constitute such premises a public nuisance.” In State ex rel. Cowie v. La Crosse Theaters Co. (1939), 232 Wis. 153, 286 N. W. 707, the action was one to abate as a nuisance the theater’s practice of holding “bank nights” on the ground that thereby the theater was conducting a lottery. Having determined that a bank night was a lottery in violation of sec. 24, art. IV, Const., we held that, as such, it was a public nuisance, saying, page 161, “While most of the cases supporting abatement of public nuisances involve acts declared such nuisances by statute, abatability as a nuisance does not depend on statutory declaration, but abatement lies if the thing in absence of statutory declaration is in fact a public nuisance,” and we quoted 5 Pomeroy, Eq. Jur. (2d ed.), p. 4296, sec. 1893, “. . . wherever a public nuisance is shown, equity must enjoin it at the suit of the government. ‘Every place where a public statute is openly, publicly, repeatedly, continuously, persistently, and intentionally violated, is a public nuisance.’ ”
The present complaint effectively alleges the violation of ch. 153, Stats., openly, publicly, persistently, and intentionally. The question really is whether we shall apply the law as we declared it to be in State ex rel. Attorney General v. Thekan, supra, and State ex rel. Cowie v. La Crosse Theaters Co., supra. Appellant points out that in the Thekan Case the statute designated the operation to be a public nuisance and our declaration, that such designation was superfluous, was dicta and is not binding upon us now; and that the Cowie Case should be distinguished from the one at bar because lotteries cannot be conducted lawfully at all whereas *92the practice of optometry is recognized as beneficial and is merely regulated, wherefore we may confine the application of the Cowie Case definition pf public nuisance to those activities absolutely and completely prohibited and should not extend it to include enterprisés which are only conditionally forbidden. But the Thekan and Cowie Cases received much study when they were* before us and have been re-examined now and we conclude that the language of their opinions, broad as it is, expresses our view of the law and is applicable to acts repeatedly performed and with the avowed purpose of continuing, which do violate a statute whether or not they might be lawful under other and different circumstances. Consequently, we hold that if the statutes are violated as charged in the complaint a public nuisance is committed and the equitable remedy of injunction may be invoked. Therefore the complaint sets forth a cause of action.
However, we have concluded that the demurrer should have been sustained on the ground that the plaintiff lacks legal capacity to sue. The action is not prosecuted in the name of the state by the attorney general upon his own information nor upon the relation of a private individual or a county and they are the only alternatives permitted by sec. 280.02, Stats., under which these proceedings are had.
Appellant submitted below and here that this action is on relation of the board of optometry. If it is, there can be no question that the relation is fatally defective as outside the permission of sec. 280.02, Stats. The learned trial court did not consider the board to be the relator, saying:
“It appears from the complaint that this action was commenced in the name of the state upon the relation of a private individual, after leave had been first obtained from the court. The action is not on the relation of a public agency, to wit: The Wisconsin board of examiners in optometry, but on relation of Augustus N. Abbott, an individual, who incidentally is the president of the Wisconsin board of examiners in optometry.”
*93Undoubtedly Augustus N. Abbott has a private capacity and when he acts within it his acts are those of a private individual, but he has an official capacity, too, and when he assumes that character his acts are those of an official, not a private person, and consequently of one not qualified by sec. 280.02, Stats., to make relation in an action to enjoin a public nuisance. To discover in what guise he acted in this proceeding we must search the record.
Mr. Abbott’s petition for leave to commence an action recites:
“Petitioner alleges that he is the president of the Wisconsin board of examiners in optometry, which board is created by sec. 153.03 of the Wisconsin statutes.
“Petitioner further alleges that under paragraph (6) of sec. 153.03 it is made the duty of the president or secretary of said board to cause an action to be instituted for violation of this chapter.”
The resulting order states:
“It is ordered, that leave is hereby granted to the said Augustus N. Abbott, as president of the Wisconsin board of examiners in optometry, to commence an action against the House of Vision-Belgard-Spero, Inc., . . .”
Then followed the complaint where it is alleged:
“6. That your relator is the duly appointed and qualified president of the Wisconsin board of examiners in optometry and has commenced this action on behalf of said board of examiners in optometry and the state of Wisconsin to enjoin the actions of the said defendant hereinafter more particularly referred to.”
If this is not an action commenced by an official in his official capacity, what are all these allegations of officialdom doing in the case? If it should be conceded that relator wished to proceed as an official what form of words could he have used more effective to say so than those he uses here ? Considering how the relator is qualified and described *94we are unable to see him as a simple private individual: He was granted leave to commence the action as an official and as an official acting in behalf of his board he did begin it. The statute, which must be construed strictly, does not permit the action to be brought on relation of an official body except a county, which rules out the board as relator, nor on relation of any official except the attorney general, which rules out Mr. Abbott when he appears in the robes of office. The leave to begin the action should not have been granted to him in an official capacity and when the like defect, appearing in the allegations of the complaint, was pointed out by demurrer, the demurrer should have been sustained for lack of plaintiff’s capacity to sue.
By the Court. — Order reversed and cause remanded for further proceedings consistent with this opinion.